Title: Thomas Boylston Adams to John Adams, 17 March 1797
From: Adams, Thomas Boylston
To: Adams, John


        
          My dear Sir.
          The Hague March 17th: 1797.
        
        Your kind favors of October 28. & November 11. of the past year, have been some weeks in my possession. I am not, nor can I

conveniently be, so good a correspondent as my brother, whose frequent and copious communications exhaust most of the subjects upon which I should feel disposed to write you myself, I think it is my duty nevertheless not to suffer any considerable period to pass, without giving you some testimony of my attachment & respect, though I am sensible that my letters can otherwise have but little merit.
        Public report and general belief, have long since conferred upon you Sir, the chief Executive Magistracy of the American Union, and if I have hitherto maintained a rigorous silence upon this subject, I feel no concern lest the motives of it should have been misinterpreted by you. The occasion was too important, and affected too nearly the cause of my dearest relatives and of our common Country, not to call forth a lively interest in my mind with a view to its ultimate decision. If the result be in reality as it has been reported, I shall freely own, that I do not consider it a subject of personal congratulation to yourself. The post of danger however, was neither sought or shunned by you in times of greater difficulty than the present; but you have often been placed in it by the public, when its only honor was its very danger. I feel a confidence therefore that this fresh example will witness an ability a zeal and an activity, proportioned to all its exigencies, and I shall never cease to pray that the issue may prove as honorable to yourself and beneficial to the public, as the exercise of the same qualities has been on all preceding occasions.
        The advice, which your letters contain with respect to my conduct, upon the arrival of certain contingencies, will be my guide, untill I receive those further indications from you which I am led to expect. It is proper that I should observe however, that my present state of uncertainty as to my future destination, considerably interferes with the plan, which I had purposed to pursue respecting my return home. The probability that my brother will remain here some months longer, is nearly as strong as when I last wrote you; the negotiations, of our Minister in Portugal being still in train, as we have lately been informed by him, without a possibility of fixing a precise term for their close. Unless therefore a new arrangement, of which we have yet no notice, should have taken place upon this head, my brother may be continued here through the Spring & perhaps the ensuing summer. The place of Minister here, by this calculation, will not be vacant untill the period, which I had contemplated for my departure, and unless new obstacles should make a further

postponement necessary, choice & preference would then determine me upon it. But I hope that the next letters we receive from you, will put an end to all surmises of the above nature, and unless a successor to the Minister here should already be appointed, under the nomination of the late President, I shall govern myself by your recommendation to return home, when, or perhaps before, my brother leaves this place. Though I should be sorry to “leave the public service unhandsomly,” I shall freely own that neither my wishes or expectations would induce me to seek a more responsible station than that which I now hold; and I rejoyce in the assurance, which was given us some time past from an authentic source, that upon the arrival of a certain contingency, the road of preferment, under the immediate superintendence of the Executive of the Union, would no longer be open to us.
        I am not only desirous but anxious to revisit my native land, for the longer my absence from it is, the more difficult & tedious will be the establishment I should wish to make upon my return. The recultivation of my own language, and that of my profession, and the formation of connections for future benefit in the exercise of them, must be a business of time and labor, and the age of 25. seems to me quite late enough to commence the undertaking.— I owe an apology for engrossing so much of this letter with an exposition of so selfish a nature, though I am well assured of its being received with the same indulgence, that has been accorded to all preceding ones of a similar strain.
        Our latest intelligence from home reaches no further than the middle of December; the most important particulars of it relate to the proceedings of the french Minister which had then just transpired, and which naturally occasioned some concern. The correspondent measures which the Directory have since pursued towards our Government are of a nature still more violent and hostile, and though I am fully confident that our Countrymen are not unprepared to meet the crisis which is thus hurried upon them, I cannot but regret that the present administration in France discover so little remorse in the employment of so dangerous an experiment. It is said by some of our Countrymen recently from Paris, that the Directory are bent upon war with us, and are only waiting a confirmation of the result of our Elections to put in force further acts of rigour towards our navigation. It is notorious that several of our vessels have already been taken by french privateers, commanded & owned by Americans; that they have been carried in & condemned in

french ports, and as many of our London traders as shall fall in the way of these pirates, may be expected to share a similar fate.
        This open encouragement of piratical depredation, cannot I think be regarded with indifference in America; it must rouse resentment against both its authors and patrons; but in what manner these feelings will be manifested, I am at some loss to conjecture. Our intercourse with the french Government is suspended; our wrongs are hourly multiplying, and the only alternative left to us seems to be silent uncomplaining submission, or manful resistance. Painful as this situation is in contemplation, there is to me a sensible satisfaction in the reflection, that we have neither provoked or merited it, for in my mind those calamities which are inevitable are always less irksome to endure, than such as prudence & discretion might have averted. If Sir, it should be your lot, and that of the American people to be forced into a war at the commencement of your administration, I hope and I believe there exists public spirit enough among our Countrymen to second your endeavors to procure a favorable & happy issue. The struggle may be arduous, but the object is such as merits every sacrifice.
        France notwithstanding her “retinue of victories,” may possibly learn too late, that the friendship of a feeble power is preferable to its enmity. The strength of the United States does not consist in the possitive force of fleets and armies, but there is a sort of negative power in her commerce, the efficacy of which can only be appreciated by its deprivation. France may drive it by violence from her ports, but if I mistake not, she will be the first to feel its loss, more especially as her rival enemy, Britain, will benefit in the same degree as she suffers. But plunder seems to be the great object with the french Government, and the question, to whom the property belongs, never enters into their calculation, except, that if any preference is discoverable, it appears to be given to that of their friends.
        A great naval battle has lately been fought between a British and a Spanish squadron, in which the former is said to have lost six ships, either sunk or taken, and the latter four of their first rate line of battle ships. The affair is yet so recent that the particulars of the engagement have not yet fully transpired, but the vast superiority of the Spaniards over the English both in number and rate of vessels, makes it a matter of surprise that the issue was not more disastrous to the latter than it seems to have been. I send herewith the Leyden Gazette which contains the principal details that have yet appeared upon this subject.
        
        In compliance with your desire, I wrote soon after the receipt of your last letters, to Mr: Tegelaar of Amsterdam, to ascertain whether he had received the papers which were transmitted by you for him. His answer acknowledges their receipt in good condition, and at the same time requests me to convey to you his grateful thanks for the trouble you had taken in his affair.
        I am, my dear Sir, with much duty & attachment / Your Son
        
          Thomas B Adams
        
      